Citation Nr: 0501436	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from May 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for 
bilateral plantar fasciitis and hearing loss.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Acting Veterans Law Judge in 
November 2004.


FINDINGS OF FACT

1.  The credible medical evidence shows that the appellant is 
currently diagnosed with bilateral plantar fasciitis.

2.  The appellant's bilateral plantar fasciitis was not 
incurred or aggravated by any incident of active military 
service.

3.  The appellant's hearing loss did not manifest within one 
year of separation from active military service.

4.  The medical evidence shows that any current hearing loss 
is not related to disease or injury incurred during active 
military service.




CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims of entitlement to 
service connection for bilateral plantar fasciitis and 
hearing loss.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claims, 
and the responsibility for obtaining it, by letters dated in 
November 2001 and February 2004.  The letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The appellant was also advised in the November 2001 and 
February 2004 letters that he should submit any additional 
information or evidence regarding his claims, or advise VA as 
to its whereabouts, thus in satisfaction of the fourth 
element of the Pelegrini inquiry.

The Board notes in passing that the February 2002 rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claims.  The November 2001 and February 2004 VCAA letters 
also specifically addressed the legal requirements of a 
service connection claim.  Therefore, the Department's duty 
to notify has been fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the November 2001 duty to assist letter was 
provided to the appellant prior to the initial adjudication 
of his claim in February 2002.  However, the February 2004 
VCAA notification letter was provided to the appellant after 
the initial adjudication of his claim in February 2002.  As 
such, recent case law suggests that VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Although the timing of the VCAA 
notification in this case only partially complies with the 
explicit requirements of Pelegrini, the Court did not address 
whether, and if so, how, the Secretary can properly cure a 
defect in the timing of the VCAA notice.  Furthermore, the 
Court left open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 120.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

As such, the Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate 
all prior adjudications be vacated, as well as nullifying the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  Such 
interpretation of section 5103(a) is incompatible with the 
best interests of the appellant, as it would result in a 
substantial delay in readjudicating his claims.  Therefore, 
consistent with the requirements of the VCAA, the appellant 
was afforded the opportunity to submit information and 
evidence in support of his claims.  As such, the Board finds 
that all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The claims file also contains private medical 
records, VA medical records, Board hearing transcript, and 
the appellant's own contentions.  As such, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  Therefore, the Board finds that 
all indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

In the circumstances of this case, there is no duty on the 
part of VA to provide a medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown.  The appellant has not done so, and no evidence 
thus supportive has otherwise been obtained.  Here, as in 
Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
appellant's current disabilities, to include bilateral 
plantar fasciitis and hearing loss, are related to his 
military service.  38 U.S.C.A § 5103A(d); cf. Charles  v. 
Principi, 16 Vet. App. 370 (2002).  

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.




II.  Service Connection for Bilateral Plantar Fasciitis

The appellant contends that he incurred bilateral plantar 
fasciitis as a result "forced marches" during his military 
service.  (See Board Hearing Transcript at 4, November 2004).  
Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

With respect to the current disability requirement, the Board 
initially notes that it has thoroughly reviewed all of the 
evidence of record, to include, but not limited to, service 
medical and personnel records, VA medical records, private 
medical records, Board hearing transcript, and the 
appellant's own contentions.  Furthermore, competent and 
credible medical evidence, in the form of private medical 
records dated from November 1996 to December 2001, show that 
the appellant is currently diagnosed with a bilateral foot 
disability.  The Board additionally notes that private 
medical records dated in August 2000 specifically diagnose 
the appellant with bilateral plantar fasciitis.  As such, the 
Board finds that the appellant has a current bilateral 
plantar fasciitis disability.

The next consideration is Hickson element (2), in-service 
incurrence.  The appellant's service medical records are 
devoid of any indication of in-service treatment for or 
diagnosis with bilateral plantar fasciitis.  For example, the 
appellant's April 1968 service entrance examination records 
and December 1970 service discharge examination records 
indicate that his feet were "normal".  The Board 
recognizes, however, a single in-service notation of a 
complaint of or treatment for "feet, ankles" in June 1968.  
Nevertheless, such record does not specify either an in-
service feet injury or a diagnosed in-service feet disability 
such as bilateral plantar fasciitis.  Rather, when viewed in 
their totality, the appellant's service medical records do 
not show the requisite in-service feet injury or disability.  
Therefore, as previously discussed, the first evidence of 
bilateral plantar fasciitis was in August 2000, or several 
decades after the appellant's discharge from active service.

Even assuming that such a service-incident element could be 
found, there is no competent and credible medical evidence 
indicating that the appellant's bilateral plantar fasciitis 
has a nexus to service.  See Holbrook v. Brown, 8 Vet. App. 
91 (1995) (The Board has the fundamental authority to decide 
a claim in the alternative.).

As previously indicated, the Board has thoroughly reviewed 
all of the evidence of record and notes that the only 
evidence of record that addresses the existence of a causal 
connection between his current bilateral plantar fasciitis 
and his active military service are his own lay statements.  
With respect to the appellant's contentions that his 
bilateral plantar fasciitis is related to service, the 
appellant is a layperson without medical training, and is 
simply not qualified to render medical opinions as to maters 
such as diagnosis and etiology of disorders and disabilities, 
and his opinion is entitled to no weight or probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Absent competent 
evidence of a causal nexus between his bilateral plantar 
fasciitis and service, the appellant is not entitled to 
service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for bilateral plantar fasciitis.  As such, 
that doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002).


III.  Service Connection for Hearing Loss

With respect to his hearing loss, the appellant initially 
argued that he incurred hearing loss as a result sleeping too 
close to guns during his military service.  (See VA 
Audiological Evaluation, September 2001).  However, the 
appellant now contends that he incurred hearing loss as a 
result of an in-service explosion in the mess hall where he 
was working as a cook.  (See Statements in Support of Claim, 
November 2002 and March 2004).  Having carefully considered 
the appellant's claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Board initially notes that hearing loss is considered a 
presumptive disease.  See Under Secretary for Health letter 
(October 4, 1995) (It is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the 
nervous system and, therefore, a presumptive disability).  As 
such, service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309 (2004).  Moreover, the law 
requires that sensorineural hearing loss must manifest itself 
to a degree of 10 percent or more within one-year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2004); 38 U.S.C.A. § 1112 (West 2002).

Credible medical evidence, in the form of VA audiological 
examination records, shows that the appellant's hearing loss 
was initially diagnosed in September 2001, or approximately 
30 years after separation from service.  Therefore, the 
appellant is not entitled to presumptive service connection 
for his hearing loss, as such disability did not manifest 
itself within the requisite time period.

Although presumptive service connection for hearing loss is 
not warranted in this case, VA must also ascertain whether 
there is any basis to indicate that the disorder was incurred 
by any incident of military service.  Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (Both for the general proposition that 
in claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for purposes of service 
connection.  38 C.F.R. § 3.385 (2004).  ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").  The appellant's September 2001 VA 
audiological examination records indicate current hearing 
loss in accordance with the requirements of 38 C.F.R. § 3.385 
(2004).  Therefore, the Board finds that the appellant has 
the current disability of hearing loss.
As to the question of the in-service incurrence element, the 
appellant argues that as a veteran of combat, he should be 
entitled to the presumptive provisions of 38 U.S.C.A § 
1154(b) (Providing in substance that in the case of veterans 
of combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection for such injury or disease may be rebutted by 
clear and convincing evidence to the contrary); see 38 C.F.R. 
§ 3.304(d) (2004).

The record suggests that the appellant is a veteran of 
combat.  The appellant's DD-214 shows that he had 
approximately 18 months of foreign service the Republic of 
Vietnam and he also received the National Defense Service 
Medal, Vietnam Service Medal, and the Vietnam Campaign Medal.  
The Board additionally recognizes the appellant's military 
occupational specialty as indicated in his DD-214, or cook.  
Nevertheless, despite the fact that the appellant's medals 
are not dispositive of combat service and the appellant 
served as a cook in Vietnam, the Board resolves any 
reasonable doubt on the issue in favor of the appellant.  See 
Manual of Military Decorations and Awards, 6-1 (Department of 
Defense Manual 1348.33-M, July 1990); 38 C.F.R. § 3.102 
(2003).  Thus, as discussed above, the appellant's account of 
having been exposed to noise trauma, to include either an 
explosion in the mess hall or sleeping in close proximity to 
guns in-service is presumed credible.

However, while a determination of combat status mandates that 
the appellant's account of in-service events be presumed 
credible, 38 U.S.C.A. § 1154(b) can only be used to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  The statute does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still establish his 
claim by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  As discussed in detail below, such competent medical 
nexus evidence is lacking.

The Board reiterates that it has thoroughly reviewed all of 
the evidence of record and notes that the only evidence of 
record that addresses the existence of a causal connection 
between his current hearing loss and his active military 
service are his own lay statements.  However, the appellant 
is a layperson without medical training, and is simply not 
qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Absent competent 
evidence of a causal nexus between his hearing loss and 
service, the appellant is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for hearing loss.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for bilateral plantar 
fasciitis is denied.

Entitlement to service connection for hearing loss is denied.


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


